DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, line 12, states, “medial image” should read “medical image”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 depends upon claim 18, and claim 19 states, “wherein the first color scheme is a monochromatic color scheme.” However, this is already within the third limitation of claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al., “Adaptive Medical Image Deep Color Perception Algorithm”, IEEE Access, March 20, 2020, 13 pages (hereinafter Zeng), and further in view of U.S. Publication No. 2020/0129142 to Chao et al. (hereinafter Chao).
Regarding independent claim 1, Zeng discloses a method (abstract, “we propose a novel method that iteratively colorizes grayscale medical images”) comprising:
generating a medical image (page 56565, “This data set is made up of three modality medical image data sets: MRI, CT and Ultrasound data sets,”);
displaying the stylized medical image (page 56568, “We display the target image and color results to three doctors (radiologists)”).
Zeng fails to explicitly disclose as further recited, however Chao discloses segmenting the medical image into a first region and a second region (paragraph 0050, “The IVUS pullback virtual venogram system includes a graphical representation of a venogram, along with positional navigational assistance, vessel and artery segmentation, highlighted segments of interest or attention;” paragraph 0099, “The user can select the help option 1610, which causes the processing system 106 to auto segment elements in the tomographic IVUS image 1420 and/or label the elements. For example, the automatic segmentation identifies and labels the lumen border of the vasculature segment 1620 (inferior vena cava or IVC) and a shadow 1630 in the tomographic image 1420;” the lumen border is read as one region, and the shadow is read as the other region; additionally, the regions of IVC and SHADOW are segmented from everything else in the image (i.e. the background section or less relevant sections));
applying a first style to the first region and a different second style to the second region thereby generating a stylized medical image (paragraph 0010, “The system where the screen display further includes a marker indicating a location of interest in the stylized figure. The system where the screen display further includes one or more labels respectively identifying one or more segments in the stylized figure;” paragraph 0012, “a stylized figure of the peripheral blood vessel including the plurality of segments; and an indicator identifying the segment in the stylized figure where the intravascular ultrasound imaging catheter was located when the intravascular ultrasound image was obtained;” Figure 16, elements 500 – one area is hashed, and one area isn’t (thus two areas have different stylized effects)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chao in order to accurately measure and label medical images (paragraph 0002, paragraph 0006).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Zeng in the combination further discloses further comprising: generating the medical image from ultrasound image data (page 56565, right column, section B. Parameters, “This data set is made up of three modality medical image data sets: MRI, CT and Ultrasound data sets”).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Zeng in the combination further discloses further comprising: identifying an anatomical structure in the medical image (page 56563, left column, section B. Local Feature Mapping, “the segmentation mask;” page 56565, Algorithm 1, “segmentation algorithm;” page 56565, left column, the data sets used are “MRI images from an ADNI dataset, and the others from Glioma dataset”), wherein the first region includes the anatomical structure and the second region includes a remainder of the image (segmenting the brainstem gliomas is read as segmenting those from the image, and everything not associated with that region (of the gliomas) would be the remainder).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Zeng in the combination further discloses wherein the first and second style are one of a color palette style (abstract, “colorizes grayscale medical images;” page 56561, “In addition, there are many methods to color grayscale images combined with the color transfer…. obtain the best match between the reference and grayscale image by the luminance value and neighborhood statistics of the pixel;” referencing the grayscale image to form the color image is read as using a color palette style), an audible style, and an imaging device style (note: audible style and imaging device style are not analyzed since one limitation was met (being one of a group)).
Regarding independent claim 9, the references and analysis of claim 1 apply directly. Additionally, Zeng in the combination further discloses a system (page 56564, left column, section C. Adaptive Retrieval Strategy, “the coloring system”) comprising:
a processor (page 56561, right column, section B. Deep Learning-Based Method, “convolutional neural network has shown a great potential in computer vision and image processing. Naturally, some incorporate CNN to automatically color images;” neural networks are computer implemented networks (in which a computer is a processor));
a computer readable storage medium in communication with the processor, wherein the processor executes program instructions stored in the computer readable storage medium which cause the processor to (abstract, “Our code is available at: https://github.com/Tongshi yue/Adaptive-medical-image-deep-color-perception-algorithm;” the code is what executes this entire method, and thus when executed on a processor, will complete the defined method):
receive a medical image (page 56565, right column, section B. Parameters “This data set is made up of three modality medical image data sets: MRI, CT and Ultrasound data sets,”).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly. 
Regarding dependent claim 11, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 
Regarding dependent claim 15, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 7 apply directly. 

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng further in view of Chao as applied to the claims above, and further in view of a machine translation of JP 2019511342 (hereinafter JP ‘342).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, Zeng discloses further comprising: determining a health status of the anatomical structure (page 56562, “In order to ensure the colored medical image still able to be used for medical diagnosis, the key point is that the content and details of the colored medical image is consistent with grayscale one;” health status is read as the diagnosis made).
Zeng and Chao in the combination as a whole fails to explicitly disclose as further recited, however JP ‘342  discloses applying the first color style to the first region as a function of the determined health status of the anatomical structure (Paragraph 0171, “Figures 4c and 4f illustrate low density breast tissue as one color and one or more non-linear transfer functions to distinguish high density breast tissue according to at least one embodiment of the present invention Fig. 7 shows an exemplary image representation of a mammogram and gradient image based on a multi-dimensional color space after applying an exemplary second set of A. In FIG. 4c, the cancer is revealed in gold 413 and is surrounded by black.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of JP ‘342 in order to visualize and characterize objects within an image (abstract).
Regarding dependent claim 5, the rejection of claim 4 is incorporated herein. Additionally, Zeng in the combination further discloses wherein the health status of the anatomical structure is determined as a function of at least one of a biomarker, a size of the anatomical structure, a disease state corresponding to the anatomical structure, an examination parameter relating to a patient (page 56563, right column, “we propose local feature mapping”… “in the process of iteratively updating the initial image, we hope the local features of the output image are consistent;” local features of the image are read as an examination parameter relating to the patient (i.e. the image result from the patient’s image study)), or a demographic relating to the patient (Note: “a biomarker, a size of the anatomical structure, a disease state corresponding to the anatomical structure, or a demographic relating to the patient” were not considered since they are written as alternatives).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly. 
Regarding dependent claim 13, the rejection of claim 12 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng further in view of Chao as applied to claims 1 and 9 respectively above, and further in view of U.S. Publication No. 2019/0066294 to Yu et al. (hereinafter Yu).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Zeng and Chao in the combination as a whole fail to explicitly disclose further comprising:
identifying a first anatomical structure and a different second anatomical structure in the medical image, wherein the first region includes the first anatomical structure and the second region includes the second anatomical structure.
However, Yu discloses further comprising:
identifying a first anatomical structure and a different second anatomical structure in the medical image (paragraph 0169, “A lung mask 1002-1 for the left lung and a lung mask 1002-2 for the right lung are illustrated in FIG. l0A;” the left and right lung are read as different anatomical structures), wherein the first region includes the first anatomical structure and the second region includes the second anatomical structure (Figure 10A; the masks of each lung depict the regions where those anatomical structures are)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yu in order to develop an effective method of medical image segmentation and labeling to compensate for challenges related to unclear boundaries, bone adhesion, and pathological conditions (paragraph 0003).
Regarding dependent claim 14, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 6 apply directly. 

Claims 8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng further in view of Chao as applied to claims 1 and 9 above, and further in view of Scott, Dan, et al. “Color Schemes in Art.” Draw Paint Academy, 07 March, 2019, https://drawpaintacademy.com/color-schemes/#triadic_color_scheme. (hereinafter Scott).
Regarding dependent claim 8, Zeng and Chao in the combination as a whole fails to explicitly disclose wherein the first or second style is a color palette style selected from one of a monochromatic color scheme, a temperature color scheme, a complementary color scheme, an analogous color scheme, a triadic color scheme, a split-complementary color scheme, a tetradic color scheme, and a square color scheme.
However, Scott discloses wherein the first or second style is a color palette style selected from one of a monochromatic color scheme (page 20, “A monochromatic color scheme utilizes just one color with varying levels of saturation and value.”), a temperature color scheme (temperature is read as the warmness or coolness of an image; page 6, “warm analogous color scheme with mostly reds, oranges and blacks”), a complementary color scheme (page 8, “Complementary colors are opposite each other on the color wheel.”), an analogous color scheme (page 3, “An analogous color scheme uses colors which are next to each other on the color wheel”), a triadic color scheme (page 15, “A triadic color scheme utilizes colors which are evenly spaced on the color wheel”), a split-complementary color scheme (page 13, “A split-complementary color scheme utilizes a base color and two secondary colors. It is similar to the complementary color scheme, but one of the complements is split”), a tetradic color scheme (page 17, “A rectangular color scheme utilizes four colors positioned around the color wheel in the shape of a rectangle;” four colors around the circle is read as tetradic), and a square color scheme (page 17, “A rectangular color scheme utilizes four colors positioned around the color wheel in the shape of a rectangle;” when the four colors are evenly spaced around the wheel they would form a square color scheme).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Scott in order to use varying well known color schemes within an image (page 1). 
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 8 apply directly. 
Regarding dependent claim 17, the rejection of claim 16 is incorporated herein. Additionally, Zeng in the combination further discloses wherein the instructions further cause the processor to: apply the first or second style to the first or second region by applying a color of the color style palette to pixels of the first or second region (abstract, “we propose a novel method that iteratively colorizes grayscale medical images;” page 56562, section III. Method).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng further in view of Chao as applied to the claims above, and further in view of U.S. Publication No. 2005/0152588 to Yoshida et al. (hereinafter Yoshida).
Regarding independent claim 18, the references and analysis of claims 1, 3 and 5 apply directly (NOTE: color scheme in claim 18, is read the same as color style in the corresponding claims; both a color scheme and a color style are read as altering the color composition of an image). Additionally, Zeng in the combination further discloses a computer readable storage medium with computer readable program instructions (abstract, “Our code is available at: https://github.com/Tongshi yue/Adaptive-medical-image-deep-color-perception-algorithm.”) that, when executed by a processor, cause the processor. 
Zeng and Chao in the combination as a whole fails to explicitly disclose as further recited, however Yoshida discloses wherein the first color scheme is a monochromatic color scheme (paragraph 0127, “FIGS. 13A and 13B illustrate two examples of a monochromatic endoscopic view of a polyp (left);” figure 7, method 2 shows how the clinical data (could include size of the anatomical structure, a disease state, an examination parameter, or demographic information) can influence the shape-scale color map ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yoshida in order to provide the structures of interest in an endoscopic examination of CT colonographic data each in a different color, allowing for rapid diagnosis of the colon (abstract).
Regarding dependent claim 19, the rejection of claim 18 is incorporated herein. Additionally, Yoshida in the combination further discloses wherein the first color scheme is a monochromatic color scheme (paragraph 0127, “FIGS. 13A and 13B illustrate two examples of a monochromatic endoscopic view of a polyp (left)”).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng further in view of Chao and further in view of Yoshida as applied to claim 18 above, and further in view of U.S. Publication No. 2018/0060534 to Reicher et a. (hereinafter Reicher). 
Regarding dependent claim 20, the rejection of claim 18 is incorporated herein. Additionally, Zeng, Chao and Yoshida in the combination as a whole fail to explicitly disclose wherein the computer readable program instructions further cause the processor to: apply an audible style to the first region.
However, Reicher discloses wherein the computer readable program instructions further cause the processor to: apply an audible style to the first region (paragraph 0082, “in response to identifying the applicable stored rule, the reporting application 65 executes the stored rule based on whether the lesion is labeled one or more times in the other medical images (at block 308), and automatically initiates at least one automatic action based on executing the stored rule (at block 310). As described above, the at least one automatic action may include generating a warning (visual warning, audible warning, tactile warning, or a combination thereof), updating the annotation, deleting the annotation, and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Reicher in order to automatically receive and analyze medical image labels (abstract).

		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2009/0318800 to Gundel et al. discloses methods of visualizing bumps within an organ by applying colors
U.S. Publication No. 2011/0228997 to Sharp et al. discloses methods of medical image rendering and visualization

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                           /SAMAH A BEG/                                                                             Primary Examiner, Art Unit 2668